













 




SHARE EXCHANGE AGREEMENT




This SHARE EXCHANGE AGREEMENT (this “Agreement”) dated as of April 15, 2005, by
and among ROYCE BIOMEDICAL, INC. (“Royce”), a Nevada corporation having an
address at 433 Town Center, Suite 316 Corte Madera, CA 94925, SMART-TEK
COMMUNICATIONS INC. (“SCI ”), a British Columbia corporation having an address
at #10 – 11720 Voyageur Way, Richmond, BC V6X 3G9, and PERRY LAW (the “SCI
Stockholder”), an individual having an address at #10 – 11720 Voyageur Way,
Richmond, BC V6X 3G9 .




RECITALS




A.

Royce, SCI and the SCI Stockholder have determined that it is advisable and for
the respective benefit of Royce and SCI and their respective stockholders that
Royce acquire SCI .




B.

Pursuant to the terms and conditions of this Agreement., the SCI Stockholder,
who in the aggregate owns all of the outstanding and issued shares of SCI ’s
capital stock (the “SCI Shares ”), shall exchange the SCI Shares for one
thousand (1,000) shares of common stock and one (1) share of Class A preferred
stock of Royce (the “Exchange Shares”) . It is intended that the Exchange
Shares, as applicable, to be issued pursuant hereto will be issued to the SCI
Stockholder under Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and/or Regulation S promulgated by the United States
Securities and Exchange Commission (the “SEC”) thereunder and shall not be
registered under the Securities Act or any other relevant laws or regulations.




C.

The parties hereto intend that the transaction described herein qualify as a
tax-free reorganization under Section 368 of the Internal Revenue Code of 1986,
as amended (the "Code") and Royce may form and utilize any such wholly-owned
subsidiaries that are required to consummate this transaction, acquire and hold
the SCI Shares or for tax planning purposes.




NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:




ARTICLE I

DEFINITIONS




1.1

Certain Definitions. As used in this Agreement and the schedules hereto, the
following terms have the respective meanings set forth below.




(a)

"Action" means any administrative, regulatory, judicial or other proceeding by
or before any Governmental Authority or arbitrator.







1




--------------------------------------------------------------------------------












(b)

"Affiliate" means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such Person. The term "control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the ability
to elect the members of the board of directors or other governing body of a
Person, and the terms "controlled" and "controlling" have correlative meanings.




(c)

"Business Day" means a day on which banks are open for business in New York, New
York.




(d)

"Claims" means any and all claims, demands or causes of action, relating to or
resulting from an Action.




(e)

"Contract" means any contract, agreement, indenture, deed of trust, license,
note, bond, mortgage, lease, guarantee and any similar understanding or
arrangement, whether written or oral.




(f)

"Employees" means individuals who provide employment or employment-type services
to SCI as of the date hereof, other than any such individuals who cease such
employment prior to the Closing, but including any such individuals hired after
the date hereof and prior to the Closing.




(g)

"Employee Benefit Plan" means any employee benefit plan, program, policy,
practices, or other arrangement providing benefits to any current or former
employee, officer or director of SCI or any beneficiary or dependent thereof
that is sponsored or maintained by SCI or contribute or are obligated to
contribute, whether or not written, including without limitation any employee
welfare benefit plan within the meaning of Section 3(1) of ERISA, any employee
pension benefit plan within the meaning of Section 3(2) of ERISA (whether or not
such plan is subject to ERISA) and any bonus, incentive, deferred compensation,
vacation, stock purchase, stock option, severance, employment, change of control
or fringe benefit plan, program or policy.




 




(h )

"Encumbrances" means security interests, liens, Claims, charges, title defects,
deficiencies or exceptions (including, with respect to Real Property, defects,
deficiencies or exceptions in, or relating to, marketability of title, or
leases, subleases or the like affecting title), mortgages, pledges, easements,
encroachments, restrictions on use, rights of-way, rights of first refusal,
conditional sales or other title retention agreements, covenants, conditions or
other similar restrictions (including restrictions on transfer) or other
encumbrances of any nature whatsoever.









2


--------------------------------------------------------------------------------












(i )

"Environmental Laws" means all Laws relating to pollution or protection of human
health and safety or the environment (including ambient air, surface water,
groundwater, land surface, natural resources or subsurface strata), including
all such Laws relating to Releases or threatened Releases of Regulated
Substances into the environment or work place, or otherwise relating to the
environmental or worker health and safety aspects of manufacturing, processing,
distribution, importation, use, treatment, storage, disposal, transport or
handling of Regulated Substances, including, but not limited to, chemical
inventories in all relevant jurisdictions, and all such Laws relating to the
registration of products of SCI under the Federal Insecticide, Fungicide and
Rodenticide Act, the Food Drug and Cosmetic Act, the Toxic Substances Control
Act, the European List of Notified Chemical Substances, the European Inventory
of Existing Commercial Chemical Substances or similar Laws.




(j )

"Environmental Permit" means any permit, registration, approval, identification
number, license or other authorization or filing required under or issued
pursuant to any applicable Environmental Law.




(k )

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.




(l )

"ERISA Affiliate" means any entity which would be aggregated with SCI under
Section 414 of the Code or Section 4001(b) of ERISA.




(m )

"Former Employee" means individuals who, prior to the Closing, provided
employment or employment-type services to SCI .




(n )

"GAAP" means United States generally accepted accounting principles.




(o )

"Governmental Authority" means any supranational, national, federal, state or
local government, foreign or domestic, or the government of any political
subdivision of any of the foregoing, or any entity, authority, agency, ministry
or other similar body exercising executive, legislative, judicial, regulatory or
administrative authority or functions of or pertaining to government, including
any authority or other quasi-governmental entity established by a Governmental
Authority to perform any of such functions.




(p )

"Indebtedness" of any Person means, without duplication, (i) all obligations of
such Person for money borrowed; (ii) all obligations of such Person evidenced by
notes, debentures, bonds or other similar instruments for the payment of which
such Person is responsible or liable; (iii) all obligations of such Person
issued or assumed for deferred purchase price payments associated with
acquisitions, divestments or other transactions; (iv) all obligations of such
Person under leases required to be capitalized in accordance with GAAP, as
consistently applied by such Person, (v) all obligations of such Person for the
reimbursement of any obligor on any letter of credit, banker's acceptance,
guarantees or similar credit transaction, excluding in all cases in clauses (i)
through (v) current accounts payable, trade payables and accrued liabilities
incurred in the ordinary course of business.

 

3


--------------------------------------------------------------------------------







(q )

"IRS" means the Internal Revenue Service of the United States of America.




(r )

"Laws" means all United States federal, state or local or foreign laws,
constitutions, statutes, codes, rules, regulations, ordinances, executive
orders, decrees or edicts by a Governmental Authority having the force of law.




(s )

"Leased Real Property" means any real property leased or subleased to SCI and
set forth (and designated as leased) in Schedule 4.18.




(t )

"Liabilities" means any and all debts, liabilities, commitments and obligations,
whether or not fixed, contingent or absolute, matured or unmatured, direct or
indirect, liquidated or unliquidated, accrued or unaccrued, known or unknown,
whether or not required by GAAP to be reflected in financial statements or
disclosed in the notes thereto.




(u )

"Material Adverse Effect" means, with respect to a Person, any change, effect,
event, occurrence or state of facts which would reasonably be expected to be
materially adverse to the business, operations or financial condition of such
Person, and its Subsidiaries, taken as a whole, or on the ability of such Person
to consummate the transactions contemplated by this Agreement, other than any
change, effect, event, occurrence or state of facts (1) that is generally
applicable in the economy of the United States, (2) that is generally applicable
in the United States securities markets, (3) generally affecting the industry in
which SCI operates , (4) arising from or related to an act of international
terrorism, or (5) relating to the announcement or disclosure of this Agreement
and the transactions contemplated hereby.




(v )

"Person" means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture or Governmental Authority.




 (w )

"Regulated Substances" means any substance which is listed, defined or regulated
as a pollutant, contaminant, hazardous, dangerous or toxic substance, material
or waste, or is otherwise classified as hazardous, dangerous or toxic in or
pursuant to any Environmental Law or which is or contains any explosives, radon,
radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products (including waste
petroleum and petroleum products) as regulated under any applicable
Environmental Law.




(x )

"Release" means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching or migration into the indoor
or outdoor environment (including ambient air, surface water, groundwater and
surface or subsurface strata) or into or out of any property, including the
movement of Regulated Substances through or in the air, soil, surface water,
groundwater or property.

 

4


--------------------------------------------------------------------------------







(y )

"Required Consents" means, collectively, (1) each consent or novation with
respect to any Contract to which SCI is a party or by which any of its assets
are bound required to be obtained from the other parties thereto by virtue of
the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby in order to avoid the invalidity of the
transfer of such Contract, the termination or acceleration thereof, giving rise
to any obligation to make a payment thereunder or to any increased, additional
or guaranteed rights of any person thereunder, a breach or default thereunder or
any other change or modification to the terms thereof, and (2) each
registration, filing, application, notice, transfer, consent, approval, order,
qualification and waiver required from any third party or Governmental Authority
by virtue of the execution and delivery of this Agreement or the consummation of
the transactions contemplated hereby.




(aa)

"Subsidiaries" of any entity means, at any date, any Person (a) the accounts of
which would be consolidated with those of the applicable entity in such entity's
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, or (b) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests or more than 50% of the profits or losses of which
are, as of such date, owned, controlled or held by the applicable entity or one
or more subsidiaries of such entity.




(bb)

"Tax" means any federal, state, local or foreign taxes, including but not
limited to any income, gross receipts, payroll, employment, excise, severance,
stamp, business, premium, windfall profits, environmental (including taxes under
section 59A of the Code), capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, service, service use, lease, lease use, transfer,
registration, value added tax, or similar tax, any alternative or add-on minimum
tax, and any estimated tax, in each case, including any interest, penalty, or
addition thereto, whether disputed or not.




(cc)

"Tax Benefit" means the Tax effect of any item of loss, deduction or credit or
any other item (including increases in Tax basis) which decreases Taxes paid or
required to be paid, including any interest with respect thereto or interest
that would have been payable but for such item.




(dd)

"Tax Returns" means all returns, declarations, reports, estimates, information
returns and statements required to be filed in respect of Taxes.

 

5


--------------------------------------------------------------------------------







(ee)

"Taxing Authority" means any Governmental Authority having jurisdiction over the
assessment, determination, collection or other imposition of Taxes.




1.2

References and Title. All references in this Agreement to articles, sections,
subsections and other subdivisions refer to the articles, sections, subsections
and other subdivisions of this Agreement unless expressly provided otherwise.
Titles appearing at the beginning of any section or subdivision are for
convenience only and do not constitute any part of such subdivisions and shall
be disregarded in construing the language contained in such subdivisions.  The
words “this Agreement,” “this instrument,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.  The phrases
“this Section” and “this subsection” and similar phrases refer only to the
sections or subsections hereof in which such phrases occur.  Pronouns in
masculine, feminine and neuter genders shall be construed to include any other
gender, and words in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires.




ARTICLE II

SHARE EXCHANGE




2.1

Share Exchange.  Subject to the terms and conditions stated herein, at the
Closing:




(a)

the SCI Stockholder shall assign, transfer, convey, and deliver to Royce (either
directly or though a wholly-owned subsidiary of Royce) the SCI Shares and any
and all rights in such shares to which they are entitled, and by doing so will
be deemed to have assigned all of his respective right, title and interest in
and to all such SCI Shares to Royce; and




(b)

in exchange for the SCI Shares, Royce shall issue to the SCI Stockholder, and
the SCI Stockholder shall accept and acquire from Royce, one thousand (1,000)
common shares and one Class A Preferred Share (the “Preferred Share”) in the
capital of Royce. The Preferred Share will enable the holder to exercise the
voting control of 40.0 % (forty percent) of Royce upon issuance. The remaining
60% voting control of Royce to be assigned to the outstanding common shares of
Royce. Such Preferred Share shall not be convertible, exchangeable, transferable
or otherwise purchased, conveyed or redeemed at any time while outstanding
during a two year period.  In addition, the voting power of such Preferred Share
shall decrease over such two year period so as to have 20% (twenty percent)
voting control 12 (twelve) months after issuance, 10% (ten percent) voting
control 18 (eighteen) months after issuance and zero voting control 24 (twenty
four) months after issuance at which time the Preferred Share will be redeemed
by Royce for no consideration. Consequently, as the voting power of the
Preferred Share is adjusted, the voting power of the total amount of common
shares outstanding will increase by the same percentage amount so that, in the
aggregate, the total voting power of the Preferred Share and all of the
outstanding common shares will always equal 100% (one hundred) percent. The
Preferred Share will not have any preference in dividends or in liquidation.  
For avoidance of doubt, Royce will not be required to consummate the Exchange
unless all, and not less than all, of the SCI Shares are transferred and
assigned pursuant to the foregoing.




 

 

6


--------------------------------------------------------------------------------







2.2

Restrictions on Transfer.  The SCI Stockholder agrees that, during the period
commencing on the date hereof and ending on the Closing Date, the SCI
Stockholder shall not, directly or indirectly, offer, sell, assign, transfer,
grant a participation in, pledge, or otherwise dispose or Encumber or agree to
dispose or Encumber in any manner any of his SCI Shares except in accordance
with the terms of this Agreement.  Any attempt by the SCI Stockholder to
transfer or Encumber any of his SCI Shares in violation of the terms of this
Agreement shall be void and ineffective.  The SCI Stockholder hereby authorizes
SCI to issue stop transfer instructions to its transfer agent for any such
attempted transfer or Encumbrance, and SCI shall refuse to effect any such
attempted transfer or Encumbrance in its stock transfer records or otherwise,
and refuse to treat any alleged transferee(s) as the holder(s) of such SCI
Shares.




2.3   Tax Consequences. It is intended by the parties hereto that the
transactions contemplated by this Agreement shall constitute a tax-free
reorganization within the meaning of Section 368 of the Code. The parties hereto
adopt this Agreement as a "plan of reorganization" within the meaning of
Sections 1.368-2(g) and 1.368-3(a) of the regulations promulgated under the
Code.










2.4  

Royce Board of Directors.  As soon as practicable after the Closing, Royce shall
amend its By-Laws as may be necessary to provide that the Board of Directors
shall consist of six (6) directors.  Upon consummation of the Closing and
reorganization of Royce’s Board of Directors as set forth herein, the SCI
Stockholder shall have the right to elect one director to Royce’s Board of
Directors for a period of 2 (two) years from Closing.  During the same 2 (two)
year period, the Board of Directors agree to proxy the voting power of all of
their shares to an independent third-party appointed by the Board of Directors
and instruct such person to vote the shares in a similar manner as the votes
cast by the SCI Stockholder, except for the election of the Board of Directors
or in any vote that is contrary to any Laws as defined hereunder or in violation
of any rules and regulations of the United States Securities and Exchange
Commission .  




ARTICLE III

CLOSING




3.1

Date and Location of the Closing.  Unless this Agreement shall have been
terminated pursuant to Article IX, the closing (the "Closing") of the
transactions contemplated hereunder shall take place at the offices of SCI on or
as promptly as practicable following satisfaction or waiver of the conditions
set forth in Sections 8.1 and 8.2, or at such other time and place as is
mutually agreed in writing by the parties hereto, but in no event later than
April 22, 2005 (the “End Date”).  The date of the Closing is referred to herein
as the "Closing Date."




3.2

Deliveries.  At the Closing,




 

7


--------------------------------------------------------------------------------




(a) SCI and the SCI Shareholder shall deliver to Royce the following:




(i) stock certificates evidencing all the SCI Shares, duly endorsed in blank or
accompanied by stock powers duly executed in blank, signature medallion
guaranteed, in proper form for transfer to Royce;




(ii) any documentary evidence of the due recordation in SCI ’s share register of
Royce’s full and unrestricted title to all of the SCI Shares;




(iii) such other documents as may be required under applicable law or requested
by Royce, including without limitation, any Required Consents; and




(vi) the various certificates, instruments, and documents referred to in Section
8.2 below.




 (b) Royce shall deliver to the SCI Stockholder:




(i) certificates evidencing the Exchange Shares   to which the SCI Stockholder
is entitled to hereunder;




(ii) such other documents as may be required under applicable law or requested
by Royce, including without limitation, any Required Consents; and




(iii) the various certificates, instruments, and documents referred to in
Section 8.1 below.




(c) The Exchange Shares issued upon the surrender for exchange of the SCI Shares
in accordance with the terms hereof shall be deemed to have been issued in full
satisfaction of all rights of the SCI Stockholder pertaining to such Shares.  As
soon as practicable following the Closing, Royce shall cause the Exchange to be
memorialized and disclosed by making all filings or recordings required under
applicable law. SCI Stockholder hereby covenants and agrees to aid Royce, as
specifically requested by Royce, in preparing and making such filings or
recordings, at Royce’s reasonable expense.  




3.3

Wholly-Owned Subsidiary.  At and after the Closing, the Exchange will have the
effects set forth in this Agreement, and SCI shall become a wholly-owned
subsidiary of Royce.




3.4

 Restrictive Legends.  Certificates evidencing the Exchange Shares pursuant to
this Agreement may bear one or more of the following legends, including without
limitation, any legend required by the laws of the jurisdiction in which the SCI
Stockholder resides, and any legend required by any applicable law, including
without limitation, any legend that will be useful to aid compliance with
Regulation D or other regulations adopted by the SEC under the Securities Act:

 

8


--------------------------------------------------------------------------------







“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS TRANSFERRED PURSUANT TO ANY VALID
EXEMPTION FROM REGISTRATION AVAILABLE UNDER SUCH ACT.”




[“THESE SECURITIES ARE BEING ISSUED ONLY PURSUANT TO OFFERS AND SALES THAT OCCUR
OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT OF 1933, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS TRANSFERRED PURSUANT TO ANY VALID
EXEMPTION FROM REGISTRATION AVAILABLE UNDER SUCH ACT.”]




ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SCI




As an inducement to Royce to enter into this Agreement and to consummate the
transactions contemplated herein, SCI and the SCI Stockholder, jointly and
severally, represent and warrant, as of the date of this Agreement and as of the
Closing Date, to Royce as follows:




4.1

Organization.  SCI is a corporation duly organized, validly existing, and in
good standing under the laws of British Columbia.  SCI has all requisite power
to own, operate and lease its business and assets and carry on its business as
the same is now being conducted.  

4.2

Capital Structure.  




(a)

SCI 's authorized capital stock consists of 10,000 Class A common shares no par
value, 10,000 Class B common shares no par value, 10,000 Class C common shares
no par value, 100,000 Class D Preference shares no par value and 100,000 Class E
Preference shares no par value. One Class A common share is issued to the SCI
Stockholder,  The SCI Stockholder owns all of the issued and outstanding shares
of SCI beneficially and of record, free and clear of any Encumbrances.  There
will, as of the Closing, be no shares of capital stock of SCI issued or
outstanding other than the SCI Shares.  No Person other than the SCI Stockholder
owns, legally or beneficially, any capital stock of SCI . As of the Closing, the
SCI Stockholder shall have the sole, absolute and unrestricted right, power and
capacity to exchange, assign and transfer all of the SCI Shares to Royce.  Upon
delivery to Royce of the certificates representing the SCI Shares at the
Closing, Royce will acquire good and valid title to such shares, free and clear
of any Encumbrances.  

 

9


--------------------------------------------------------------------------------







(b)

All of the SCI Shares are duly authorized, validly issued, fully paid and
nonassessable, and were not issued in violation of any preemptive or similar
rights. As of the Closing, other than as set forth there shall be no outstanding
subscriptions, options, warrants, puts, calls, agreements or other rights of any
type or other securities (a) requiring the issuance, sale, transfer, repurchase,
redemption or other acquisition of any shares of capital stock of SCI , (b)
restricting the transfer of any shares of capital stock of SCI , or (c) relating
to the voting of any shares of capital stock of SCI . As of the Closing, there
shall be no issued or outstanding Indebtedness of SCI having the right to vote
(or convertible into, or exchangeable for, securities having the right to vote),
upon the happening of a certain event or otherwise, on any matters on which the
equity holders of SCI may vote.




(c)

The offer and sale of the SCI Shares to the SCI Stockholder was done in
compliance with all applicable Laws.




4.3

Corporate Power and Authority. SCI has all requisite corporate power and
authority to enter into and deliver this Agreement and to consummate the
transactions contemplated hereby.  The execution, delivery, and performance of
this Agreement by SCI and the consummation by it of the transactions
contemplated hereby, and the execution, delivery and performance of the other
agreements, documents and instruments to be executed and delivered in connection
with this Agreement by SCI and the consummation of the transactions contemplated
thereby, have been duly authorized by all necessary action on the part of SCI
and no other corporate action or corporate proceeding on the part of SCI is
necessary to authorize the execution, delivery, and performance by SCI of this
Agreement and the consummation of the transactions contemplated hereby. This
Agreement has been duly executed and delivered by SCI and constitutes the legal,
valid and binding obligation of SCI , enforceable against it in accordance with
its terms.




4.4

Conflicts; Consents and Approvals.  Neither the execution and delivery by SCI of
this Agreement and the other agreements, documents and instruments to be
executed and delivered by it in connection with this Agreement, nor the
consummation of the transactions contemplated hereby and thereby, will:




(a)

conflict with, or result in a breach of any provision of, the organizational
documents of SCI ;




(b)

violate, or conflict with, or result in a breach of any provision of, or
constitute a default (or an event that, with the giving of notice, the passage
of time or otherwise, would constitute a default) under, or entitle any Person
(with the giving of notice, the passage of time or otherwise) to terminate,
accelerate, modify or call a default under, or give rise to any obligation to
make a payment under, or to any increased, additional or guaranteed rights of
any Person under, or result in the creation of any Encumbrance upon any of the
properties or

 

10


--------------------------------------------------------------------------------




 assets of SCI or the ST Shares under any of the terms, conditions or provisions
of (1) the organizational documents of SCI , (2) any Contract to which SCI is a
party or to which any of its properties or assets may be bound, or (3) any
permit, registration, approval, license or other authorization or filing to
which SCI is subject or to which any of its properties or assets may be subject;




(c)

require any Required Consent; or




(d)

violate any order, writ, or injunction, or any decree, or Law applicable to SCI
or any of its properties or assets.

 

4.5

Subsidiaries.  SCI does not own, directly or indirectly, nor have entered into
any agreement, arrangement or understanding to purchase or sell any capital
stock or other equity interests in any Person or is a member of or participant
in any Person. SCI does not have any Subsidiaries.




4.6

No Material Adverse Effect.  (a) SCI has (1) maintained its books and records in
accordance with past accounting practice, and (2) used all reasonable commercial
efforts to preserve intact the assets and the business organization and
operations of SCI , to keep available the services of its employees and to
preserve its relationships with customers, suppliers, licensors, licensees,
contractors and other persons with whom SCI have business relations, (b) no
Material Adverse Effect on SCI has occurred, and (c) there has been no event,
occurrence or development that has had, or would reasonably be expected to have,
a material adverse effect on the ability of ST Stockholder or SCI to timely
consummate the transactions contemplated hereby.




4.7

Title to Properties.  SCI has good and marketable title to all of its properties
and assets, real and personal, free and clear of all Encumbrances.   All
equipment used by SCI is generally in good operating condition and repair, and
is adequate for the uses to which it is being put.




4.8

Taxes.  SCI has (a) duly and timely filed all Tax Returns relating to SCI that
it was required to file (taking into account any extensions of the filing
deadlines which have been validly granted) and (b) paid all Taxes that are shown
thereon as owing or that are otherwise due and payable by it. Such filed Tax
Returns are true, correct and complete in all material respects. The charges,
accruals and reserves on the Financial Statements as of December 31 2004 in
respect of Taxes for all open fiscal periods are adequate for the payment of all
Liabilities of SCI for Taxes, and there are no unpaid assessments for additional
Taxes for any such fiscal period, which are not reflected on the Financial
Statements as of December 31 2004.   There are no disputes pending or threatened
as to Taxes payable by SCI .  There are no outstanding agreements or waivers
extending the statutory period of limitation applicable to any Taxes of SCI for
any period

 

11


--------------------------------------------------------------------------------







4.9

Compliance with Law.  SCI and each of the officers, directors, employees and
agents of SCI has complied in all respects with all Laws applicable to SCI and
its products and operations.  Neither the SCI Stockholder nor SCI has received
any notice from any Governmental Authority that SCI has been or is being
conducted in violation of any applicable Law or that an investigation or inquiry
into any noncompliance with any applicable Law is ongoing, pending or
threatened.




4.10

Intellectual Property.  




(a)

For the purposes of this Agreement, the following terms have the following
definitions:




“Intellectual Property” shall mean any or all of the following and all rights
in, arising out of, or associated therewith: (i) all patents and applications
therefor throughout the world, and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof; (ii)
all inventions (whether patentable or not), invention disclosures, improvements,
trade secrets, proprietary information, know how, technology, technical data and
customer lists, and all documentation relating to any of the foregoing; (iii)
all copyrights, copyrights registrations and applications therefore , and all
other rights corresponding thereto throughout the world; (iv) all industrial
designs and any registrations and applications therefore throughout the world,
(v) all trade names, logos, URLs, common law trademarks and service marks,
trademark and service mark registrations and applications therefor throughout
the world; (vi) all databases and data collections and all rights therein
throughout the world; (vii) all moral and economic rights of authors and
inventors, however denominated, throughout the world, and (viii) any similar or
equivalent rights to any of the foregoing anywhere in the world.




“Registered Intellectual Property” means all: (i) registered patents and
applications for patent registration (including provisional applications); (ii)
registered trademarks, applications to register trademarks, intent-to-use
applications, or other registrations or applications related to trademarks;
(iii) registered copyrights and applications for copyright registration; and
(iv) any other Intellectual Property that is the subject of an application,
certificate, filing, registration or other document issued, filed with, or
recorded by any state, government or other public legal authority.




“SCI Intellectual Property” shall mean any Intellectual Property or Registered
Intellectual Property that is owned by, or licensed to SCI .

 

12


--------------------------------------------------------------------------------







(b)

No SCI Intellectual Property or product or service of SCI is subject to any
Action or Claim, agreement, or stipulation restricting in any manner the use,
transfer, or licensing thereof by SCI , or which may affect the validity, use or
enforceability of such SCI Intellectual Property.




(c)

Schedule 4.10 is a complete and accurate list of all the SCI Intellectual
Property and specifies, where applicable, the jurisdictions in which each such
item of the Registered Intellectual Property has been issued or registered or in
which an application for such issuance and registration have been filed,
including the respective registration or application numbers. Each item of the
SCI Intellectual Property is valid and subsisting, all necessary registration,
maintenance and renewal fees currently due in connection with such Intellectual
Property have been made and all necessary documents, recordations and
certificates in connection with such SCI Intellectual Property have been filed
with the relevant patent, copyright, trademark or other authorities in the
United States or foreign jurisdictions, as the case may be, for the purposes of
maintaining such SCI Intellectual Property.




SCI owns and has good and exclusive title to, or has license (sufficient for the
conduct of its business as currently conducted and as proposed to be conducted)
to, each item of the SCI Intellectual Property free and clear of any
Encumbrances (excluding licenses and related restrictions).




(e)

Schedule 4.10 lists all Contracts to which SCI is a party (i) with respect to
the SCI Intellectual Property licensed or transferred to any Person or (ii)
pursuant to which a Person has licensed or transferred any Intellectual Property
to SCI .




(f)

All Contracts relating to the SCI Intellectual Property are in full force and
effect.  The consummation of the transactions contemplated by this Agreement
will neither violate nor result in the breach, modification, cancellation,
termination, or suspension of such Contracts. SCI is in compliance with, and has
not breached any term of such Contracts and, to the knowledge of SCI , all other
parties to such Contracts are in compliance with, and have not breached any term
of, such Contracts.  Following the Closing, Royce will be permitted to exercise
all the rights of SCI under such Contracts to the same extent SCI would have
been able to had the transactions contemplated by this Agreement not occurred
and without the payment of any additional amounts or consideration other than
ongoing fees, royalties or payments which SCI would otherwise be required to
pay.




(g) The SCI Intellectually Property provides SCI with all the Intellectual
Property rights necessary to effectuate the business and operations of SCI as
contemplated as of the date of this Agreement. SCI has not infringed or
misappropriated any Intellectual Property of any third Person or engaged in
unfair competition or any unlawful trade practice.  SCI has not received notice
from any third party that the operation of the business of SCI , or any act,
product or service of SCI , infringes or misappropriates the Intellectual
Property of any third party or constitutes unfair competition or trade practices
under the laws of any jurisdiction. No Person has infringed or misappropriated
or is infringing or misappropriating any the SCI Intellectual Property.

 

13


--------------------------------------------------------------------------------







(h) SCI has taken all necessary steps to protect the rights of SCI in its
confidential information and trade secrets that it wishes to protect or any
trade secrets or confidential information of third parties provided to SCI ,
and, without limiting the foregoing, SCI has and enforces, or prior to the
Closing will have and will enforce, a policy requiring each employee and
contractor to execute a proprietary information/confidentiality agreement
substantially in the form provided to Royce and all current and former employees
and contractors of SCI have executed such an agreement, except where the failure
to do so is not reasonably expected to be material to SCI .




4.11

Environmental Matters.   




(a)

SCI is in compliance with, and has at all times complied with, all applicable
Environmental Laws, and there are no facts, circumstances or conditions,
including requirements of current Environmental Laws that have been adopted but
are not yet effective, for which reserves or accruals would be required under
GAAP, as consistently applied.




(b)

SCI is not subject to any existing, pending, or threatened Action or Claim by
any Person under any Environmental Laws.




(c)

 The Environmental Permits that are required for the conduct of SCI ’s business
are valid, in full force and effect and enforceable according to their terms, no
proceeding is pending or threatened, to revoke, modify or terminate such
permits, and SCI is in compliance with, and have at all times complied with, all
such Environmental Permits.




4.12

Litigation. There is no Action pending or threatened against SCI , or any
executive officer or director thereof that (a) relates to SCI , its assets, or
its business, or (b) as of the date hereof, seeks, or could reasonably be
expected, to prohibit or restrain the ability of SCI to enter into this
Agreement or to timely consummate any of the transactions contemplated hereby,
and there is no reasonable basis for any such Action.  There are no judgments,
decrees, agreements, memoranda of understanding or orders of any Governmental
Authority outstanding against SCI .




 4.13

Contracts. Schedule 4.13 contains a complete list, as of the date hereof, of all
material Contracts, other than Customer Contracts, to which SCI is, or will be
at Closing, a party or bound, or that otherwise relate to its business or
assets.  SCI has made available to Royce or its representatives correct and
complete copies of all such Contracts with all amendments thereof. Each such
Contract is, and will at Closing be, valid, binding, and enforceable against SCI
and the other parties thereto in accordance with its terms, and is, and will at
Closing be, in full force and effect. SCI is not in default under or in breach
of or is, or as of the Closing will be,

 

14


--------------------------------------------------------------------------------

 

otherwise materially delinquent in performance under any such Contract, and no
event has occurred, or will as of the Closing occur, that, with notice or lapse
of time, or both, would constitute such a default. Each of the other parties
thereto has performed in all material respects all of the obligations required
to be performed by it under, and is not in material default under, any such
Contract and no event has occurred that, with notice or lapse of time, or both,
would constitute such a default. There are no disputes pending or threatened in
writing with respect to any such Contracts. Neither SCI nor any other party to
any such Contract has exercised any option granted to it to terminate or shorten
or extend the term of such Contract, and SCI has not given notice or received
notice to such effect. All of such Contracts will continue to be valid, binding,
enforceable and in full force and effect on substantially identical terms
following the consummation of the transactions contemplated hereby.




4.14

Employee Benefit Plans.  




(a)

As of the Closing, SCI will not sponsor, maintain, contribute to, or have any
Liability under, for or with respect to, any Employee Benefit Plans (including
multiemployer plans).   From and after the Closing, Royce will not directly or
indirectly have or incur any Liabilities, whether by virtue of the transactions
contemplated by this Agreement or otherwise, with respect to or in connection
with (i) any Employee Benefit Plans and (ii) the Employees or any other
individuals who do or did at any time provide employment or employment-type
services for or with respect to SCI , which arose or were incurred at any time
prior to the Closing.




(b)

There does not now exist, nor do any circumstances exist that could result in,
any liability to SCI or its Affiliates following the Closing.




(c)

SCI has no liability for life, health, medical or other welfare benefits to
Former Employees or beneficiaries or dependents thereof.




(d)

Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will (either alone or in conjunction with any
other event) result in, cause the accelerated vesting, funding or delivery of,
or increase the amount or value of, any payment or benefit to any employee,
officer or director of SCI , or result in any limitation on the right of SCI to
amend, merge, terminate or receive a reversion of assets from any Employee
Benefit Plan or related trust or any Employment Agreement or related trust.
Without limiting the generality of the foregoing, no amount paid or payable
(whether in cash, in property, or in the form of benefits) by SCI in connection
with the transactions contemplated hereby (either solely as a result thereof or
as a result of such transactions in conjunction with any other event) will be an
"excess parachute payment" within the meaning of Section 280G of the Code.

 

15


--------------------------------------------------------------------------------




(e)

None of the SCI Stockholder or its ERISA Affiliates nor any other Person,
including any fiduciary, has engaged in any "prohibited transaction" (as defined
in Section 4975 of the Code or Section 406 of ERISA), which could subject any of
the Employee Benefit Plans or their related trusts, the ST Stockholder or its
ERISA Affiliates, or any person that the ST Stockholder or SCI has an obligation
to indemnify, to any material tax or penalty imposed under Section 4975 of the
Code or Section 502 of ERISA.




(f)

There are no pending or threatened Claims, lawsuits or arbitrations which have
been asserted or instituted, and, to the SCI Stockholder's knowledge, no set of
circumstances exists which may reasonably give rise to a claim or lawsuit,
against the Plans, any fiduciaries thereof with respect to their duties to the
Plans or the assets of any of the trusts under any of the Plans which could
reasonably be expected to result in any material liability of the SCI
Stockholder or SCI to the Pension Benefit Guaranty Corporation, the Department
of Treasury, the Department of Labor, any Multiemployer Plan, any Plan, any
participant in a Plan, or any other party.




(g)

All Employee Benefit Plans subject to the laws of any jurisdiction outside of
the United States (i) have been maintained in accordance with all applicable
requirements, (ii) if they are intended to qualify for special tax treatment
meet all requirements for such treatment, and (iii) if they are intended to be
funded and/or book reserved are fully funded and/or book reserved, as
appropriate, based upon reasonable actuarial assumptions.




4.15

Labor and Employment Matters.




(a)

There are no collective bargaining agreements, union contracts or similar
agreements or arrangements in effect that cover any Employee or Former Employee
(each, a "Collective Bargaining Agreement"). To the SCI Stockholder’s knowledge,
with respect to any Employee, (a) there is no labor strike, dispute, slowdown,
lockout or stoppage pending or threatened against SCI or with respect to any
Employees, and SCI has not experienced any labor strike, dispute, slowdown,
lockout or stoppage; (b) there is no unfair labor practice charge or complaint
against any of SCI and, to the SCI Stockholder’s knowledge, threatened before
the National Labor Relations Board or before any similar state or foreign
agency; (c) there is no grievance or arbitration arising out of any Collective
Bargaining Agreement or other grievance procedure; and (d) no charges are
pending before the Equal Employment Opportunity Commission or any other agency
responsible for the prevention of unlawful employment practices.




(b)

SCI is in compliance in all material respects with all Laws, regulations and
orders relating to the employment of labor, including all such Laws, regulations
and orders relating to wages, hours, and any similar state or local "mass
layoff" or "plant closing" Law, collective bargaining, discrimination, civil
rights, safety and health, workers' compensation and the collection and payment
of withholding and/or social security taxes and any similar tax.










 

16


--------------------------------------------------------------------------------




 




4.16

Permits; Compliance.

  SCI is in possession of all franchises, grants, authorizations, licenses,
permits, easements, variances, exemptions, consents, certificates, approvals and
orders necessary to own, lease and operate its properties and assets and to
carry on its business as it is now being conducted and as it will be conducted
through to the Closing (collectively, the "Permits"). There is no Action
pending, or, to the SCI Stockholder’s knowledge, threatened, regarding any of
the Permits and each such Permit is in full force and effect.  SCI is not in
conflict with, or in material default (or would be in default with the giving of
notice, the passage of time, or both) with, or in violation of, any of the
Permits.




4.17

Real Estate.




(a)

Schedule 4.18 sets forth a list, complete and accurate in all respects, of all
real property that is, as of the date hereof, and will be as of the Closing,
owned, leased, or subleased to SCI .  The SCI Stockholder has provided Royce
with true and correct copies of all leases for the Leased Real Property.




(b)

Each Real Property Lease is and will be at the Closing valid, binding and
enforceable against SCI and, to the SCI Stockholder’s knowledge, the other
parties thereto in accordance with its terms, and is in full force and effect.




(c)

As of the Closing, SCI will not be in default under, in breach of or otherwise
delinquent in performance under any Real Property Lease and, no event has
occurred, or as of the Closing will occur, which, with due notice or lapse of
time, or both, would constitute such a default.




(d)

There are no leases or subleases to which SCI will be a party or bound at
Closing, as lessor, and third parties, as lessees, with respect to any of the
Real Property, except as disclosed in Schedule 4.18.




(e)

There does not exist any actual, threatened or contemplated condemnation or
eminent domain proceedings that affect any Leased Real Property.




(f)

The current use and occupancy of the Leased Real Property and the improvements
located thereon are not in violation of any material recorded covenants,
conditions, restrictions, reservations, easements or agreements affecting the
Leased Real Property.




(g)

No part of any improvement located on the Leased Real Property which is material
to its operation is dependent for its access, operation or utility on any land,
building or other improvements not included in the Real Property, and all the
Leased Real Property has sufficient access to public roads.




 

17


--------------------------------------------------------------------------------

 

 

4.18

Intercompany Services. There are no Contracts pursuant to which any goods,
services, materials or supplies are provided (a) by SCI , on the one hand, to
the SCI Stockholder or their Affiliates, on the other hand, or (b) by the SCI
Stockholder or any of its Affiliates, on the one hand, to SCI , on the other
hand.




4.19

Guaranties.  SCI is not directly or indirectly (a) liable, by guarantee or
otherwise, upon or with respect to, (b) obligated to provide funds with respect
to, or to guarantee or assume, any Indebtedness or other obligation of any
Person.




4.20

Full Disclosure. No representation or warranty of SCI or the SCI Stockholder in
this Agreement omits to state a material fact necessary to make the statements
herein, in light of the circumstances in which they were made, not misleading.
There is no fact known to SCI or the SCI Stockholder that has specific
application to Royce and that materially adversely affects or, as far as can be
reasonably foreseen, materially threatens, the assets, business, prospects,
financial condition, or results of operations of SCI that has not been set forth
in this Agreement.




ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE ST STOCKHOLDER




As an inducement to Royce to enter into this Agreement and to consummate the
transactions contemplated herein, the SCI Stockholder represents and warrants,
as of the date of this Agreement and as of the Closing Date, to Royce as
follows:




5.1

Authority.  The SCI Stockholder has the right, power, authority and capacity to
execute and deliver this Agreement to which it is or will become a party, to
consummate the Exchange and the other transactions contemplated hereby and
thereby and to perform its respective obligations under this Agreement to which
he is or will become a party.  This Agreement has been duly authorized, executed
and delivered by him and is enforceable against him in accordance with the terms
hereof.  He has all authorizations and consents necessary for the execution and
delivery of this Agreement, and for the performance of its obligations
hereunder.  This Agreement constitutes the legal, valid and binding obligations
of the SCI Stockholder, enforceable against him in accordance with the terms
hereof.




5.2

Ownership.  The SCI Stockholder has, and at the Closing will have, (i) good and
marketable title to all the SCI Shares, free and clear of all Encumbrances, and
(ii) full legal right and power to sell, transfer and deliver the SCI Shares to
Royce in accordance with this Agreement.  The SCI Shares are the only securities
of SCI held by the SCI Stockholder. Upon delivery of the SCI Shares to be
exchanged by him to Royce in accordance with this Agreement, Royce will receive
good and marketable title to all the SCI Shares, free and clear of all
Encumbrances.

 

18


--------------------------------------------------------------------------------




5.3

Taxes.  As of the Closing all stock transfer or other taxes (other than income
taxes) that are required to be paid in connection with the exchange and transfer
of the SCI Shares to Royce will have been fully paid or provided for and all
Laws imposing such taxes will have been fully complied with.




5.4

No Conflict.  None of the execution, delivery or performance of this Agreement
to which the SCI Stockholder is or will become a party, and the consummation of
the Exchange by such SCI Stockholder conflicts or will conflict with or results
or will result in any breach or violation of any of the terms or provisions of,
or constitute a default under, or result in the creation or imposition of any
Encumbrance upon, any of its properties or assets pursuant to (i) the terms of
any Contract to which he is a party or by which he is bound or to which any of
its properties is subject, which conflict, breach, violation or default would
adversely affect the SCI Stockholder's ability to perform its obligations
hereunder; (ii) any statute, rule or regulation of any Governmental Authority
having jurisdiction over him or any of his activities or properties; or (iv) the
terms of any order of any arbitrator or any Governmental Authority having such
jurisdiction.




5.5

No Consent.  No consent, approval, authorization or order of, or any filing or
declaration with any Governmental Authority or any other Person is required for
the consummation by the SCI Stockholder of any of the transactions on its part
contemplated under this Agreement.




5.6

Investment.  The SCI Stockholder is acquiring the Exchange Shares for
investment, for such Stockholder’s own account and not with a view to
distribution.  The SCI Stockholder acknowledges that the Exchange Shares
delivered pursuant to the Exchange will not be registered under the Securities
Act and may only be transferred if the shares are eventually registered or if an
applicable exemption exists for the transfer under securities Laws.  The SCI
Stockholder understands and acknowledges that the offering of the Exchange
Shares pursuant to this Agreement is made on the basis of an exemption from
registration pursuant, as applicable, to Section 4(2) and/or Section 3(b) of the
Securities Act and Regulations S and D thereunder and that Royce's reliance upon
such exemption is predicated upon such SCI Stockholder's representations as set
forth in this Agreement. The SCI Stockholder acknowledges that due to this lack
of registration, there may not be a market for the Exchange Shares.




5.7

Experience.  The SCI Stockholder represents that: (a) he has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of his prospective investment in the Exchange Shares; and (b)
he has received all the information he has requested from Royce and considers
necessary or appropriate for deciding whether to obtain the Exchange Shares.

 

19


--------------------------------------------------------------------------------




5.8

Agreements Regarding Company Shares.  There are no voting trusts or other
Contracts or understandings to which the SCI Stockholder is a party with respect
to the transfer, Encumbrance, voting or registration of any the SCI Shares and
there are no Contracts relating to the issuance, sale or transfer of any equity
securities or other securities of SCI .   




5.9

Non-U.S. Person Status.  The SCI Stockholder is not a resident of the United
States.  For purposes of Sections 5.9, 5.10 and 5.11, “U.S. person” has the
meaning given to that term in Regulation S adopted by the Securities and
Exchange Commission under the Securities Act.




5.10

Compliance With Non-U.S. Laws.  If the SCI Stockholder is not a “U.S. person,”
such SCI Stockholder represents that he is satisfied with respect to the
observance of and compliance with the Laws of his jurisdiction relating to the
contemplated transaction, including (i) any securities Laws of such SCI
Stockholder’s jurisdiction, (ii) any foreign exchange restrictions applicable to
the contemplated Exchange, (iii) any required consents or approvals, including
without limitation from any Governmental Authority, and (iv) the income tax or
other tax consequences of the consummation of the contemplated transactions.
 The SCI Stockholder’s execution and delivery of this Agreement, and
consummation by such Shareholder of the Exchange contemplated hereunder, will
not violate any application securities or other Laws of such SCI Stockholder’s
jurisdiction.




5.11

Offshore Transaction; Hedging; Resale.  If the SCI Stockholder is not a “U.S.
Person” within the meaning of Regulation S under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), such SCI Stockholder represents that he
offered to acquire the Exchange Shares hereunder while such SCI Stockholder was
outside of the United States.  Such SCI Stockholder agrees not to engage in
hedging transactions with regard to the Royce capital stock he will acquire
hereunder, other than in compliance with the Exchange Act.  Further, such SCI
Stockholder understands and agrees that if any resale or other transfer of such
Royce capital stock is made prior to the one year anniversary of the Closing,
such SCI Stockholder (or anyone acting on his behalf) shall require the
following: (a) that the transferee (the “Transferee”) certify (i) that such
Transferee is not a “U.S. Person” within the meaning of Regulation S, and is not
acquiring the Royce capital stock for the account or benefit of a “U.S. Person,”
or (ii) that such Transferee is a “U.S. Person” who purchased the Royce capital
stock in a transaction that did not require registration under the Securities
Act or any other applicable Law; (b) that the Transferee agrees to resell the
Royce capital stock only in accordance with Regulation S, pursuant to
registration under the Securities Act or other applicable Law, or pursuant to an
available exemption from such registration, and agrees not to engage in hedging
transactions with regard to such Royce capital stock, other than in compliance
with the Securities Act and other applicable Law; and (c) that the Exchange
Shares shall bear the legends set forth in Section 3.4.

 

20


--------------------------------------------------------------------------------




ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF ROYCE




As an inducement to the SCI Stockholder and SCI to enter into this Agreement and
to consummate the transactions contemplated herein, Royce represents and
warrants, as of the date of this Agreement and as of the Closing Date, to the
SCI Stockholder and SCI as follows:




6.1

Organization.  Royce is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Nevada.  Royce has all requisite
power to own, operate and lease its business and assets and carry on its
business as the same is now being conducted.   




6.2

Corporate Power and Authority. Royce has all requisite corporate power and
authority to enter into and deliver this Agreement and to consummate the
transactions contemplated hereby.  The execution, delivery, and performance of
this Agreement by Royce and the consummation of the transactions contemplated
hereby, have been duly authorized by all necessary action and no other corporate
action or corporate proceeding on the part of Royce is necessary to authorize
the execution, delivery, and performance by Royce of this Agreement and the
consummation by Royce of the transactions contemplated hereby. This Agreement
has been duly executed and delivered by Royce and constitutes the legal, valid
and binding obligation of Royce, enforceable against Royce in accordance with
its terms.




6.3

Conflicts; Consents and Approvals.  Neither the execution and delivery by the
Royce of this Agreement and the other agreements, documents and instruments to
be executed and delivered by any of them in connection with this Agreement, nor
the consummation of the transactions contemplated hereby and thereby, will:




(a)

conflict with, or result in a breach of any provision of, the organizational
documents of Royce;




(b)

violate, or conflict with, or result in a breach of any provision of, or
constitute a default (or an event that, with the giving of notice, the passage
of time or otherwise, would constitute a default) under, or entitle any Person
(with the giving of notice, the passage of time or otherwise) to terminate,
accelerate, modify or call a default under, or give rise to any obligation to
make a payment under, or to any increased, additional or guaranteed rights of
any Person under, or result in the creation of any Encumbrance upon any of the
properties or assets of Royce or the Exchange Shares under any of the terms,
conditions or provisions of (1) the organizational documents of Royce, (2) any
Contract to which Royce is a party or to which any of their respective
properties or assets may be bound which, if so affected, would either have a
Material Adverse Effect or be reasonably likely to prevent the consummation of
the transactions contemplated herein, or (3) any permit, registration, approval,
license or other authorization or filing to which Royce is subject or to which
any of its properties or assets may be subject;




 

21


--------------------------------------------------------------------------------

(c)

require any action, consent or approval of any non-governmental third party;




(d)

violate any order, writ, or injunction, or any material decree, or material Law
applicable to Royce or any of its, business, properties, or assets; or

 

(e)

require any action, consent or approval of, or review by, or registration or
filing by Royce with any Governmental Authority.




6.4

Exchange Shares.  As of the Closing, all of the Exchange Shares shall be duly
authorized, validly issued, fully paid and nonassessable, and not issued in
violation of any preemptive or similar rights. Upon delivery to the SCI
Stockholder of the certificates representing the Exchange Shares at the Closing,
the SCI Stockholder will acquire good and valid title to such shares, free and
clear of any Encumbrances, other than restrictions under applicable securities
laws.




6.5

SEC Documents.  Royce has timely filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Exchange Act (all of the foregoing filed prior to
the date hereof and all exhibits included therein and financial statements and
schedules thereto and documents (other than exhibits to such documents)
incorporated by reference therein, being hereinafter referred to herein as the
“SEC Documents”).  As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  None of the statements made in any such SEC Documents is, or
has been, required to be amended or updated under applicable law (except for
such statements as have been amended or updated in subsequent filings prior the
date hereof).  Royce has not received any communication from the SEC, NASD or
other regulatory agency with respect to the SEC Documents.

ARTICLE VII

ADDITIONAL AGREEMENTS AND COVENANTS




7.1

Due Diligence.  Until the earlier of the Closing or April 15, 2005 (the “Due
Diligence Period”), except to the extent prohibited by applicable Law, Royce, on
one hand, and the SCI Stockholder and SCI , on the other hand, shall permit
representatives of the other to have reasonable access during normal business
hours and upon reasonable notice to all premises, properties, personnel, books,
records, Contracts, commitments, reports of examination and documents of or
pertaining to, as may be necessary to permit the other to, at the other’s sole

 

22


--------------------------------------------------------------------------------

 

 

 expense, make, or cause to be made, such investigations thereof as the other
reasonably deems necessary or advisable in connection with the consummation of
the transactions contemplated by this Agreement, and Royce, SCI , and the SCI
Stockholder shall reasonably cooperate with any such investigations.  No
investigation by a party or its representatives or advisors prior to or after
the date of this Agreement (including any information obtained by a party
pursuant to this Section 7.1) shall diminish, obviate or cure any breach of any
representation, warranty, covenant or agreement contained in this Agreement nor
shall the conduct or completion of any such investigation be a condition to any
of such party's obligations under this Agreement.




7.2

Confidentiality.  Each of the parties shall use reasonable efforts to cause
their respective Affiliates, officers, directors, employees, auditors,
attorneys, consultants, advisors and agents, to treat as confidential and hold
in strict confidence, unless compelled to disclose by judicial or administrative
process or, in the opinion of its counsel, by other requirements of Law, and
after prior written notice to the other parties, all confidential information of
Royce or SCI , as the case may be, that is made available in connection with
this Agreement, and will not release or disclose such confidential information
to any other Person, except their respective auditors, attorneys, financial
advisors and other consultants, agents, and advisors in connection with this
Agreement.  If the Closing does not occur (a) such confidence shall be
maintained by the Parties and each Party shall use reasonable efforts to cause
its officers, directors, Affiliates and such other Persons to maintain such
confidence, except to the extent such information comes into the public domain
(other than as a result of an action by such Party, its officers, directors or
such other Persons in contravention of this Agreement), and (b) upon the request
of any Party, the other Party shall promptly return to the requesting Party any
written materials remaining in its possession, which materials it has received
from the requesting Party or its representatives, together with any analyses or
other written materials based upon the materials provided.




7.3

Conduct of Business.  From and after the date hereof until the Closing, except
as otherwise expressly contemplated by this Agreement, SCI and Royce shall:




(a)

use reasonable commercial efforts to preserve its business, operations, physical
facilities, working conditions and its business relationships with customers,
suppliers, licensors, licensees, contractors and other persons with whom it has
significant business relations;




(b)

not knowingly take any action that would cause the representations and
warranties contained herein to be untrue in any respect.




(c)

not amend its Certificate of Incorporation or Bylaws (or other similar governing
instrument), except, in the case of Royce, as contemplated by Section 2.6 of
this Agreement;

 

23


--------------------------------------------------------------------------------




(d)

not split, combine or reclassify any shares of its capital stock, declare, set
aside or pay any dividend or other distribution (whether in cash, stock or
property or any combination thereof) in respect of its capital stock, make any
other actual or constructive distribution in respect of its capital stock or
otherwise make any payments to stockholders in their capacity as such, or redeem
or otherwise acquire any of its securities or any other securities;




(e)

not adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization or
otherwise permit its corporate existence to be suspended, lapsed or revoked;




(f)

not create or form any Subsidiary except for the sole purpose of completing this
transaction ;




(g)

not (1) incur or assume any Liability in excess of $10,000; (2) assume,
guarantee, endorse or otherwise become liable or responsible (whether directly,
contingently or otherwise) for the obligations of any other Person; (3) make any
loans, advances or capital contributions to or investments in any other Person;
nor (4) pledge or otherwise Encumber shares of its capital stock;




(h)

not acquire, sell, lease, license, transfer or otherwise dispose of any assets
in any single transaction or series of related transactions having a fair market
value in excess of $10,000 in the aggregate or that are otherwise material to it
other than sales of its products in the ordinary course of business;




(i)

not (1) acquire (by merger, consolidation or acquisition of stock or assets) any
corporation, partnership or other entity or division thereof or any equity
interest therein; (2) amend, modify, waive or terminate any right under any
material contract in any material way; nor (3) authorize any new capital
expenditure or expenditures that individually is in excess of $10,000 or in the
aggregate are in excess of $30,000;




(j)

not enter into any material Contract; or




(k)

not make any change with respect to the compensation or benefits of any officer,
director or Employee or Former Employee, except as contemplated by Section 2.5
of this Agreement.




7.4

Efforts to Consummate.  Subject to the terms and conditions of this Agreement,
each party hereto shall use reasonable commercial efforts to take, or to cause
to be taken, all actions and to do, or to cause to be done, all things
necessary, proper or advisable as promptly as practicable to satisfy the
conditions set forth in Article VIII, and to consummate the transactions
contemplated hereby.




7.5

Further Assurances.  From time to time whether before, at or following the
Closing, each party shall

 

24


--------------------------------------------------------------------------------

 

 make reasonable commercial efforts to take, or cause to be taken, all actions,
and to do, or cause to be done, all things reasonably necessary, proper or
advisable, including as required by applicable Laws, to consummate and make
effective as promptly as practicable the transactions contemplated by this
Agreement.




7.6

No-Shop. From the date hereof until earlier of the Closing Date or the date of
the termination of this Agreement in accordance with the terms hereof, neither
the SCI Stockholder, SCI , nor any of their officers, directors, employees,
agents, representatives and Affiliates, shall, directly or indirectly, make,
solicit, initiate or encourage submission of proposals or offers from any
Persons relating to an Acquisition Proposal (as defined below). As used herein,
“Acquisition Proposal” means any proposal or offer involving a liquidation,
dissolution, re-capitalization, merger, consolidation or acquisition or purchase
of all or substantially all of the assets of, or equity interest in, SCI or any
other similar transaction or business combination involving the same. Each of
SCI and each SCI Stockholder shall immediately cease and cause to be terminated
all discussions or negotiations with third parties with respect to any
Acquisition Proposal, if any, exiting on the date hereof.




7.7

Notification by the Parties. Each party hereto shall use its reasonable
commercial efforts to as promptly as practicable inform the other parties hereto
in writing if, prior to the consummation of the Closing, it obtains knowledge
that any of the representations and warranties made by such party in this
Agreement ceases to be accurate and complete in any material respect (except for
any representation and warranty that is qualified hereunder as to materiality or
Material Adverse Effect, as to which such notification shall be given if the
notifying party obtains knowledge that such representation and warranty ceases
to be accurate and complete in any respect). Each party hereto shall also use
its reasonable commercial efforts to promptly inform the other parties hereto in
writing if, prior to the consummation of the Closing, it becomes aware of any
fact or condition that constitutes, in its reasonable judgment, a breach of any
covenant of such party as of the date of this Agreement or that would reasonably
be expected to cause any of its covenants to be breached as of the Closing Date.
Any such notification shall not be deemed to have cured any breach of any
representation, warranty, covenant or agreement made in this Agreement for any
purposes of this Agreement.




7.8

Cooperation with Respect to Financial Reporting. After the date of this
Agreement, the SCI Stockholder and SCI shall reasonably cooperate with Royce (at
Royce's expense) in connection with Royce's preparation of historical financial
statements and other information as required for Royce's filings under the
Exchange Act.




7.9

Release of Claims By the SCI Stockholder.  In consideration of the transactions
contemplated hereby, as of the Closing, the SCI Stockholder and his respective
heirs, executors, successors and assigns (the "Waiving Parties"), release, waive
and forever discharge, in all capacities, including as stockholders of SCI ,
from and after the Closing any and all Claims, known or unknown, that the
Waiving Parties ever had, now have or may have against SCI and its officers,
directors, employees or agents in connection with or arising out of any act or
omission of SCI or its officers, directors, employees, advisers or agents, in
such capacity, at or prior to the Closing; provided, however, that nothing in
this Section 7.9 shall be deemed a waiver by the Waiving Parties of any rights
under this Agreement.

 

25


--------------------------------------------------------------------------------




ARTICLE VIII

CONDITIONS TO CLOSING




8.1

Conditions to the SCI Stockholder’s and SCI ’s Obligations to Close.  All
obligations of the SCI Stockholder and SCI to consummate the transactions
contemplated hereunder are subject to the fulfillment or waiver prior to or at
the Closing of each of the following conditions:




(a)

All representations and warranties of Royce contained in this Agreement shall be
true and correct in all respects when made and shall be deemed to have been made
again at and as of the Closing and shall then be true and correct in all
respects (except that representations and warranties made as of a specified
date, shall be true and correct only as of such specified date);




(b)

Since the date hereof, there shall not have been any Material Adverse Effect
with respect to Royce;




(c)

Prior to or at the Closing, Royce shall have delivered to the SCI Stockholder
the items to be delivered pursuant to Section 3.2(b);




(d)

Royce shall have performed in all material respects each obligation and
agreement to be performed by it, and shall have complied in all material
respects with each covenant required by this Agreement to be performed or
complied with by it at or prior to the Closing;




(e)

The SCI Stockholder and SCI shall have completed to their reasonable
satisfaction their business and legal due diligence investigation of Royce, its
property, business and subsidiaries, shall not have discovered any facts,
circumstances, liabilities or conditions that, in the SCI Stockholders '
reasonable discretion, may adversely affect the value or prospects of Royce or
that may expose Royce to any liability not heretofore fully disclosed to the SCI
Stockholder; and




(f)

Royce shall have settled the outstanding balance owed by Royce pursuant to the
Promissory Note, dated September 30, 2002, issued by Royce to XILI USA Inc.




8.2

Conditions to Royce’s Obligations to Close.  All obligations of Royce to
consummate the transactions contemplated hereunder are subject to the
fulfillment or waiver prior to or at the Closing of each of the following
conditions:

 

26


--------------------------------------------------------------------------------




(a)

All representations and warranties of the SCI Stockholder and SCI contained in
this Agreement shall be true and correct in all respects when made and shall be
deemed to have been made again at and as of the Closing and shall then be true
and correct in all respects (except that representations and warranties made as
of a specified date, shall be true and correct only as of such specified date);




(b)

Since the date hereof, there shall not have been any Material Adverse Effect
with respect to SCI ;

(c)

Royce shall have received a certificate, executed by the SCI Stockholder and the
President of SCI , dated as of the Closing Date, to certifying the fulfillment
of the conditions set forth in Sections 8.2(a) and 8.2(b) and as to such other
matters as may be requested by Royce.




(d)

Prior to or at the Closing, the SCI Stockholder and SCI shall have delivered to
Royce the items to be delivered pursuant to Section 3.2(a);




(e)

The SCI Stockholder and SCI shall have performed in all respects each obligation
and agreement to be performed by them, and shall have complied in all respects
with each covenant required by this Agreement to be performed or complied with
by them at or prior to the Closing;




(f)

SCI shall have provided to Royce a certificate of good standing from the
appropriate governmental agency of British Columbia and certified copies of its
charter;




(g)

Royce shall have completed to its reasonable satisfaction its business and legal
due diligence investigation of SCI , its property, business and subsidiaries,
shall not have discovered any facts, circumstances, liabilities or conditions
that, in Royce’s discretion, may adversely affect the value or prospects of SCI
or that may expose SCI to any liability not heretofore fully disclosed to Royce;




(h)

The financial statements of SCI shall have established that SCI ’s gross revenue
for its most recent fiscal year was at least CDN$1,750,000.00; and




(i)

Royce shall have received any agreements, instruments, certificates and any
other documentation requested.  







ARTICLE IX

TERMINATION




9.1

Termination. This Agreement may be terminated at any time prior to the
consummation of the Closing under the following circumstances:

 

27


--------------------------------------------------------------------------------




(a)

by mutual written consent of Royce and the SCI Stockholder;




(b)

by Royce or by the SCI Stockholder, if the Closing shall not have been
consummated on or before April 22, 2005; provided that the right to terminate
this Agreement under this Section 9.1 shall not be available to a party if such
party's or such party's Affiliate's willful act or willful failure to act has
been the cause of or resulted in the failure of the Closing to be consummated on
or before April 22, 2005;




(c )

by Royce, if its due diligence investigation indicates that any of the
information provided for in the Agreement or in any of the information provided
by SCI or its stockholders is inaccurate, incomplete or untrue in any way, or if
such due diligence investigation reveals any facts, circumstances, liabilities
or conditions that, in Royce’s discretion, may adversely affect the value or
prospects of SCI or that may expose SCI to any liability not heretofore fully
disclosed to Royce, or if such due diligence investigation reveals that SCI ’s
gross revenues for its most recent fiscal year were less than CDN$1,750,000.00;
or




(d)

by any party, if there shall be in effect a final, non-appeala ble order of a
court or government administrative agency of competent jurisdiction permanently
prohibiting the consummation of the transactions contemplated hereby.




9.2

Termination Procedure.  Written notice of any termination (Termination Notice”)
pursuant to this Article IX shall be given by the party electing termination of
this Agreement (Terminating Party”) to the other parties (collectively, the
“Terminated Party”), and such notice shall state the reason for termination. The
party or parties receiving Termination Notice shall have a period of ten (10)
days after receipt of Termination Notice to cure the matters giving rise to such
termination to the reasonable satisfaction of the Terminating Party. If the
matters giving rise to termination are not cured as required hereby, this
Agreement shall be terminated effective as of the close of business on the tenth
(10th) day following the Terminated Party’s receipt of Termination Notice.




9.3

Effect of Termination.  Upon termination of this Agreement prior to the
consummation of the Closing and in accordance with the terms hereof, this
Agreement shall become void and of no effect, and none of the parties shall have
any liability to the others, except as provided for in Section 7.2.
 Notwithstanding the foregoing, nothing contained herein shall relieve any party
from liability for its intentional breach of any representation, warranty or
covenant contained herein, or its intentional failure to comply with the terms
and conditions of this Agreement or to perform its obligations hereunder.  If it
shall be finally judicially determined that termination of this Agreement was
caused by an intentional and deliberate breach of this Agreement, then, in
addition to other remedies at Law or equity for breach of this Agreement, the
party so found to have intentionally and deliberately breached this Agreement
shall indemnify and hold harmless the other parties hereto for their respective
out-of-pocket costs, including the reasonable fees and expenses of their
counsel, accountants, financial advisors and other experts and advisors, as well
as reasonable fees and expenses incident to the negotiation, preparation and
execution of this Agreement and related documentation.

 

28


--------------------------------------------------------------------------------




9.4

Expenses.  The parties shall each bear their own respective expenses incurred in
connection with this Agreement and the contemplated Exchange.




ARTICLE X

INDEMNIFICATION; SURVIVAL




10.1

Indemnification by SCI and the SCI Stockholder. SCI and the SCI Stockholder,
jointly and severally, shall indemnify and hold harmless Royce and its
Affiliates, officers, directors, stockholders, employees and agents and the
successors and assigns of all of them (the "Royce Indemnified Parties"), and
shall reimburse the Royce Indemnified Parties for, any loss, liability, claim,
damage, expense (including, but not limited to, costs of investigation and
defense and attorneys' fees) (collectively, "Damages"), arising from or in
connection with (a) any inaccuracy or breach of any of the representations and
warranties of SCI or the SCI Stockholder in this Agreement or in any certificate
or document delivered by SCI or the SCI Stockholder pursuant to this Agreement,
or any actions, omissions or statements of fact inconsistent with in any respect
any such representation or warranty, (b) any failure by SCI or the SCI
Stockholder to perform or comply with any agreement, covenant or obligation in
this Agreement or in any certificate or document delivered by SCI or the SCI
Stockholder pursuant to this Agreement to be performed by or complied with by
SCI or the SCI Stockholder, (c) any claims made by a third Person against a
Royce Indemnified Party based upon a Contractual obligation of SCI or the SCI
Stockholder for services performed prior to the Closing Date, (d) any claims
made at any time arising out of, or in connection with, any Environmental Laws
or environmental conditions which are based upon conditions existing prior to
the Closing Date, (e) Taxes attributable to the ownership of SCI prior to the
Closing, (f) Taxes attributable to the conduct by SCI of the business of SCI or
the SCI Stockholders ’ operation or ownership of its assets, (g) any claims for
severance or any other compensation made by an Employees or Former Employee, (h)
any claim made at any time by any Governmental Authority in respect of the
business of SCI for all periods prior to the Closing Date, (i) any Liability or
obligation of SCI arising or relating to the periods prior to the Closing Date
or (j) any Action or investigation by any Person relating to or arising out of
the business or operations of SCI prior to the Closing Date.  

10.2

Indemnification by Royce. Royce shall indemnify and hold harmless SCI , the SCI
Stockholder, and their Affiliates, officers, directors, stockholders, employees
and agents and the successors and assigns of all of them (the "SCI Indemnified
Parties"), and shall reimburse the SCI Indemnified Parties for, any loss,
liability, claim, damage, expense (including, but not limited to, costs of
investigation and defense and attorneys' fees) (collectively, "Damages"),
arising from or in connection with (a) any inaccuracy or breach of any of the
representations and warranties of Royce in this Agreement or in any certificate
or document delivered by Royce pursuant to this Agreement, or any actions,
omissions or statements of fact inconsistent with in any respect any such
representation or warranty, or (b) any failure by Royce to perform or comply
with any agreement, covenant or obligation in this Agreement or in any
certificate or document delivered by Royce pursuant to this Agreement to be
performed by or complied with by Royce.  

 

29


--------------------------------------------------------------------------------

10.3

Survival.  All representations, warranties, covenants and agreements of the
parties contained herein or in any other certificate or document delivered
pursuant hereto shall survive the Closing for three years from the Closing Date,
except the representations and warranties set forth in Sections 4.8 and 4.11
which shall survive until the expiration of the applicable statute of
limitations.

ARTICLE XI

MISCELLANEOUS




11.1

Notices.  All notices or other communications required or permitted hereunder
shall be in writing.  Any notice, request, demand, claim or other communication
hereunder shall be deemed duly given (a) if by personal delivery, when so
delivered, (b) if mailed, three (3) Business Days after having been sent by
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, or (c) if sent through
an overnight delivery service in circumstances to which such service guarantees
next day delivery, the day following being so sent:




(1)

If to Royce:




Royce Biomedical, Inc.

433 Town Center, Suite 316 Corte Madera, CA 94925




Attn: Donald Gee




With a copy to:




David Lubin & Associates

92 Washington Avenue

Cedarhurst, New York 11516

Attn: David Lubin, Esq.







(2)

If to SCI or the SCI Stockholder:




#10 – 11720 Voyageur Way, Richmond, BC V6X 3G9







Attn: Perry law










 




Any party may change the address to which notices and other communications
hereunder are to be delivered by giving the other parties notice in the manner
herein set forth.

 

30


--------------------------------------------------------------------------------




11.2

Choice of Law.  This Agreement shall be governed, construed and enforced in
accordance with the laws of the State of Nevada and the federal laws of United
States applicable therein, without giving effect to principles of conflicts of
law.




11.3

Jurisdiction.  The parties hereby irrevocably consent to the in personam
jurisdiction of the state or federal courts located in the State of Nevada, in
connection with any action or proceeding arising out of or relating to this
Agreement or the transactions and the relationships established thereunder.  The
parties hereby agree that such courts shall be the venue and exclusive and
proper forum in which to adjudicate such matters and that they will not contest
or challenge the jurisdiction or venue of these courts.




11.4

Waiver of any and all Rights to a Trial by Jury.  All parties to this Agreement
unconditionally, irrevocably and expressly waive all rights to trial by jury in
any action, proceeding, suit, counterclaim or cross-claim in any matter (whether
sounding in tort, contract or otherwise) in any way arising out of or otherwise
relating to this Agreement or the transaction or the relationships established
hereunder. All parties confirm that the foregoing waiver of a trial by jury is
informed and freely made.




11.5

Entire Agreement.  This Agreement and such other agreements related to this
transaction executed simultaneously herewith set forth the entire agreement and
understanding of the parties in respect of the transactions contemplated hereby
and supersedes all prior agreements, arrangements and understandings of the
parties relating to the subject matter hereof.  No representation, promise,
inducement, waiver of rights, agreement or statement of intention has been made
by any of the parties which is not expressly embodied in this Agreement, such
other agreements, notes or instruments related to this transaction executed
simultaneously herewith, or the written statements, certificates, schedules or
other documents delivered pursuant to this Agreement or in connection with the
transactions contemplated hereby.  




11.6

Assignment. Each party's rights and obligations under this Agreement shall not
be assigned or delegated, by operation of law or otherwise, without the other
party's prior consent, and any such assignment or attempted assignment shall be
void, of no force or effect, and shall constitute a material default by such
party, provided, however, that Royce shall have the right to assign this
Agreement and all its rights and obligations hereunder to a wholly-owned
Subsidiary.




11.7

Amendments.  This Agreement may be amended, modified, superseded or cancelled,
and any of the terms, covenants, representations, warranties or conditions
hereof may be waived, only by a written instrument executed by Royce, SCI and
the SCI Stockholder, in the case of a waiver, by the party waiving compliance.




11.8

Waivers.  The failure of any party at any time or times to require performance
of any provision hereof shall in no manner affect the right at a later time to
enforce the same.  No waiver by any party of any condition, or the breach of any
term, covenant, representation or warranty contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of any such condition or breach or a
waiver of any other term, covenant, representation or warranty of this
Agreement.

 

31


--------------------------------------------------------------------------------




11.9

Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts and by facsimile, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.




11.10

Brokers.  The parties hereto, covenant, represent, and warrant that they have
not dealt with any broker or finder in connection with this Agreement or the
transactions contemplated hereby, and no broker is entitled to receive any
brokerage commission, finder's fee, or similar compensation in connection with
this Agreement or the transactions contemplated hereby.  Each of the parties
shall indemnify and hold the other parties harmless from and against all
liability, claim, loss, damage, or expense, including reasonable attorney's
fees, pertaining to any broker, finder, or other person with whom such party has
dealt.




11.11

Severability.

 If any term, provisions, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.




11.12

Independent Representation.  Each of the parties hereto further acknowledges and
agrees that he or it, as the case may be, has been advised by counsel during the
course of negotiations leading up to the execution and delivery of this
Agreement and had significant input in the development of this Agreement.  This
Agreement shall not, therefore, be construed more strictly against any party
responsible for its drafting regardless of any presumption or rule requiring
construction against the party whose attorney drafted this Agreement.

11.13

Publicity.  No party may issue or cause the publication of any press release or
other public announcement with respect to the transactions contemplated by this
Agreement without the written consent of the other parties.



 

32


--------------------------------------------------------------------------------









(This page is left blank intentionally)









 

33


--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have duly executed this Share Exchange Agreement
as of the date first above written.







ROYCE BIOMEDICAL, INC.







By: /s/ Donald Gee

Name: Donald Gee

Title: President and CEO




SMART-TEK COMMUNICATIONS INC.




By: /s/ Perry Law

Name: Perry Law

Title: President










SCI STOCKHOLDER:







/s/ Perry Law

Perry Law












 

 

34


--------------------------------------------------------------------------------
















ATTACHMENTS TO SHARE EXCHANGE AGREEMENT DATED APRIL 15 2005













SCHEDULE 4.10 – Schedule of SCI Intellectual Property




Various Trademarks and logos










SCHEDULE 4.13 – Schedule of  Material Contracts for other than Customer
Contracts




NIL










SCHEDULE 4.18 – Schedule of Leased Real Property




Address : #10 – 11720 Voyageur Way, Richmond, BC V6X 3G9









 

 

35









